DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. U.S. Patent 11,141,629. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the U.S. Patent anticipate claims 1-49 of the present invention.  Claim 1 of the present invention claims a method for use with a first device that communicates with a portable electronic device, where claim 1 of the U.S. Patent claims a device for use with a portable electronic device.  The device of the U.S. Patent anticipates the first device of the present invention, as indicated in the table below.  Claims 2-49 are further rejected in view of claims 2-49, respectively, as being anticipated by the claims of the U.S. Patent.

U.S. Application 17/478920 (Present Invention)
U.S. Patent 11,141,629
1. A method for use with a first device that communicates over a wireless network with a second device that is a portable electronic device, the method comprising: producing, by a motion sensor in the first device, an output signal responsive to an acceleration or position of the first device; signaling to a person or to a pet, by a signaling component in the first device; executing a software, by a processor in the first device that is coupled to control the motion sensor and the signaling component; communicating with the second device over the wireless network, by a modem that is in the first device and is coupled to the processor; powering, by a rechargeable battery, the first device; controlling the first device by the second device over the wireless network; and activating or controlling the signaling component in response to the output signal, wherein the battery, the processor, the motion sensor, and the modem, are enclosed in a sphere-shaped housing.
1. A device for use with a portable electronic device and for use with a wireless network, the device comprising: a motion sensor for producing an output signal responsive to an acceleration or position of the device; a signaling component for signaling to a person or to a pet; software and a processor for executing the software, the processor coupled to control the motion sensor, and the signaling component; a modem coupled to the processor for communicating over the wireless network; a rechargeable battery for powering the device; and a substantially sphere-shaped housing for enclosing the battery, the processor, the motion sensor, and the modem, wherein the device is controlled by the portable electronic device over the wireless network, and herein the signaling component is activated or controlled in response to the output signal.
2. The method according to claim 1, wherein the first device is operative to be in first and second states in response to the output signal.
2. The device according to claim 1, wherein the device is operative to be in first and second states in response to the output signal.
3. The method according to claim 2, further comprising controlling or powering a controlled component in the first device in response to the first device state.
3. The device according to claim 2, further comprising in the housing a controlled component that is controlled or activated in response to the device state.
4. The method according to claim 3, wherein the controlled component comprises, or consists of, the signaling component.
4. The device according to claim 3, wherein the controlled component comprises, or consists of, the signaling component.
5. The method according to claim 3, wherein the controlling or powering of the controlled component comprising controlling or powering in the first state and deactivating or non-powering in the second state.
5. The device according to claim 3, wherein the controlled component is activated or powered in the first state and is deactivated or not powered in the second state.
6. The method according to claim 3, for use with a controlled switch in the housing connected for switching DC power from the rechargeable battery to the controlled component, wherein the method comprising switching DC power from the rechargeable battery to the controlled component in the first state, and disconnecting DC power from the rechargeable battery to the controlled component in the second state.
6. The device according to claim 3, further comprising in the housing a controlled switch connected for switching DC power from the rechargeable battery to the controlled component in the first state and for disconnecting DC power from the rechargeable battery to the controlled component in the second state.
7. The method according to claim 6, wherein the controlled switch is controlled by the processor, and wherein the controlled switch is based on, comprises, or using, an electro- mechanical relay, a solid-state relay, or an optocouplers.
7. The device according to claim 6, wherein the controlled switch is controlled by the processor, and wherein the controlled switch is based on, comprises, or using, an electro-mechanical relay, a solid-state relay, or an optocouplers.
8. The method according to claim 2, for use with a threshold, wherein the first device is operative to be in first and second states in response to comparing the output signal to the threshold.
8. The device according to claim 2, for use with a threshold, wherein the device is operative to be in first and second states in response to comparing the output signal to the threshold.
9. The method according to claim 1, wherein the signaling component is mounted in the housing for signaling to a person or a pet that is external to the housing.
9. The device according to claim 1, wherein the signaling component is mounted in the housing for signaling to a person or a pet that is external to the housing.
10. The method according to claim 1, further comprising charging, by a battery charger in the housing, the rechargeable battery.
10. The device according to claim 1, further comprising in the housing a battery charger connected for charging of the rechargeable battery.
11. The method according to claim 1, further comprising contactless charging, by a battery charger in the housing, of the rechargeable battery.
11. The device according to claim 1, further comprising in the housing a battery charger connected for contactless charging of the rechargeable battery.
12. The method according to claim 11, wherein the contactless charging is induction-based, and wherein the battery charger comprises, or consists of, an induction coil for inductively - 45 -receiving AC power when in an electromagnetic field, and for charging the rechargeable battery from the received AC power.
12. The device according to claim 11, wherein the contactless charging is induction-based, and wherein the battery charger comprises, or consists of, an induction coil for inductively receiving AC power when in an electromagnetic field, and for charging the rechargeable battery from the received AC power.
13. The method according to claim 1, further comprising connecting, by a connector in the housing, to a cable carrying DC power for charging of the rechargeable battery from the DC power.
13. The device according to claim 1, further comprising in the housing a connector for connecting to a cable carrying DC power for charging of the rechargeable battery from the DC power.
14. The method according to claim 1, wherein the motion sensor comprises, consists of, uses, or is based on, an accelerometer.
14. The device according to claim 1, wherein the motion sensor comprises, consists of, uses, or is based on, an accelerometer.
15. The method according to claim 14, wherein the accelerometer comprises, consists of, uses, or is based on, a piezoelectric, piezoresistive, capacitive, Micro-mechanical Electrical Systems (MEMS), or electromechanical accelerometer.
15. The device according to claim 14, wherein the accelerometer comprises, consists of, uses, or is based on, a piezoelectric, piezoresistive, capacitive, Micro-mechanical Electrical Systems (MEMS), or electromechanical accelerometer.
16. The method according to claim 14, wherein the output signal is responsive to a magnitude or a direction of the first device acceleration, and the accelerometer is a single-axis, two-axis, or a three-axis accelerometer.
16. The device according to claim 14, wherein the output signal is responsive to the magnitude or the direction of the device acceleration, and the accelerometer is a single-axis, two-axis, or a three-axis accelerometer.
18. The method according to claim 1, wherein the housing is shaped as a play ball and the first device is configured for amusement or playing as a play ball.
17. The device according to claim 1, wherein the housing is shaped as a play ball and the device is configured for amusement or playing as a play ball.
19. The method according to claim 18, wherein the housing is configured, dimensioned, formed, or structured as a game ball that is a cricket ball, baseball, basketball, football, soccer ball, tennis ball, rugby ball, golf ball, or volleyball ball.
18. The device according to claim 17, wherein the housing is configured, dimensioned, formed, or structured as a game ball that is a cricket ball, baseball, basketball, football, soccer ball, tennis ball, rugby ball, golf ball, or volleyball ball.
20. The method according to claim 18, wherein the first device is operative to be used for dribbling, kicking, catching, or throwing by a single player or multiple players, and wherein the first device is configured for respectively sensing the dribbling, kicking, catching, or throwing action.
19. The device according to claim 17, wherein the device is operative to be used for dribbling, kicking, catching, or throwing by a single player or multiple players, and wherein the device is configured for respectively sensing the dribbling, kicking, catching, or throwing action.
21. The method according to claim 1, wherein the housing further comprises a compartment mechanically secured to the housing for housing at least the rechargeable battery.
20. The device according to claim 1, further comprising a compartment mechanically secured to the housing for housing at least the rechargeable battery.
22. The method according to claim 21, wherein the housing further comprises a securely removable cover for covering the compartment, so that when the cover is removed the compartment is accessible at least for replacing the rechargeable battery.
21. The device according to claim 20, wherein the housing further comprising a securely removable cover for covering the compartment, so that when the cover is removed the compartment is accessible at least for replacing the rechargeable battery.
23. The method according to claim 1, wherein the signaling component comprises, consists of, or is based on, a visible light emitter for emitting a visible light indicating the first device state to the person or to the pet.
22. The device according to claim 1, wherein the signaling component comprises, consists of, or is based on, a visible light emitter for emitting a visible light indicating the device state to the person or to the pet.
24. The method according to claim 23, wherein the visible light emitter comprises, consists of, or is based on, a semiconductor component, an incandescent lamp, or a fluorescent lamp.
23. The device according to claim 22, wherein the visible light emitter comprises, consists of, or is based on, a semiconductor component, an incandescent lamp, or a fluorescent lamp.
25. The method according to claim 23, wherein the visible light emitter comprises, consists of, or is based on, a Light Emitting Diode (LED).
24. The device according to claim 22, wherein the visible light emitter comprises, consists of, or is based on, a Light Emitting Diode (LED).
26. The method according to claim 25, wherein the LED is a multi-color LED operative to illuminate in multiple colors.
25. The device according to claim 24, wherein the LED is a multi-color LED operative to illuminate in multiple colors.
27. The method according to claim 23, wherein the state is indicated by steadiness, blinking, intensity level, duty-cycle, color, or flashing, of an illumination of the visible light emitter.
26. The device according to claim 22, wherein the state is indicated by steadiness, blinking, intensity level, duty-cycle, color, or flashing, of the illumination of the visible light emitter.
28. The method according to claim 1, further comprising detecting and storing, by a peak-detector and a storage, a peak value of the sensed motion, acceleration, or position.
27. The device according to claim 1, further comprising a peak-detector and a storage, respectively for detecting and storing a peak value of the sensed motion, acceleration, or position.
29. The method according to claim 28, further comprising activating or controlling the signaling component in response to the peak value.
28. The device according to claim 27, further operative to activate or control the signaling component in response to the peak value.
30. The method according to claim 1, for use with an acceleration, position, or motion threshold, wherein the signaling component is activated or controlled to indicate to - 47 -the person in response to the respective sensed acceleration, position, or motion crossing or being above the respective threshold.
29. The device according to claim 1, for use with an acceleration, position, or motion threshold, wherein the signaling component is activated or controlled to indicate to the person in response to the respective sensed acceleration, position, or motion crossing or being above the respective threshold.
31. The method according to claim 30, wherein the signaling component is activated or controlled to indicate to the person or to the pet in response to the sensed peak value being above the threshold.
30. The device according to claim 29, wherein the signaling component is activated or controlled to indicate to the person or to the pet in response to the sensed peak value being above the threshold.
32. The method according to claim 1, wherein the signaling component is activated or controlled to indicate to the person in response to the sensed position or motion in a single direction.
31. The device according to claim 1, wherein the signaling component is activated or controlled to indicate to the person in response to the sensed position or motion in a single direction.
33. The method according to claim 1, wherein the signaling component is activated or controlled to indicate to the person in response to change in time in the sensed magnitude or direction of the first device acceleration, motion, or position.
32. The device according to claim 1, wherein the signaling component is activated or controlled to indicate to the person in response to change in time in the sensed magnitude or direction of the device acceleration, motion, or position.
34. The method according to claim 1, wherein the first device is further operative as a toy for an amusement of a person or a pet, and wherein the housing is configured, dimensioned, formed, or structured as a toy.
33. The device according to claim 1, further operative as a toy for an amusement of a person or a pet, wherein the housing is configured, dimensioned, formed, or structured as a toy.
35. The method according to claim 1, wherein the housing is dimensioned and shaped as a handheld unit.
34. The device according to claim 1, wherein the housing is dimensioned and shaped as a handheld unit.
36. The method according to claim 1, further for use with a timer in the housing for measuring a time interval, wherein the signaling component is activated or controlled to indicate to the person in response to a measured time interval between two sensed events, or wherein the first device is operative to be in first and second states in response to the measured time interval between the two sensed events.
35. The device according to claim 1, further comprising in the housing a timer for measuring a time interval, wherein the signaling component is activated or controlled to indicate to the person in response to a measured time interval between two sensed events, or wherein the device is operative to be in first and second states in response to the measured time interval between the two sensed events.
37. The method according to claim 1, wherein the wireless network is a Wireless Personal Area Network (WPAN).
36. The device according to claim 1, wherein the wireless network is a Wireless Personal Area Network (WPAN).
38. The method according to claim 37, wherein the wireless network uses Bluetooth protocol according to IEEE 802.15.1 standard.
37. The device according to claim 36, wherein the wireless network uses Bluetooth protocol according to IEEE 802.15.1 standard.
39. The method according to claim 1, wherein the wireless network is a Wireless Local Area Network (WLAN).
38. The device according to claim 1, wherein the wireless network is a Wireless Local Area Network (WLAN).
40. The method according to claim 39, wherein the wireless network uses WLAN protocol according to IEEE 802.11 standard.
39. The device according to claim 38, wherein the wireless network uses WLAN protocol according to IEEE 802.11 standard.
41. The method according to claim 1, further for use with an audible signaling component in the housing, wherein the method further comprising emitting an audible sound by the audible signaling component.
40. The device according to claim 1, further comprising in the housing an audible signaling component for emitting an audible sound.
42. The method according to claim 41, wherein the audible signaling component comprises, or uses, an electro-mechanical transducer, an electro-acoustical transducer, or a piezoelectric sounder.
41. The device according to claim 40, wherein the audible signaling component comprises, or uses, an electro-mechanical transducer, an electro-acoustical transducer, or a piezoelectric sounder.
43. The method according to claim 41, wherein the audible signaling component comprises, or uses, a loudspeaker.
42. The device according to claim 40, wherein the audible signaling component comprises, or uses, a loudspeaker.
17. The method according to claim 1, further comprising for affecting a physical movement by an electric motor in the housing.
43. The device according to claim 1, further comprising in the housing an electric motor for affecting physical movement.
44. The method according to claim 1, further comprising operating the second device.
44. The device according to claim 1, in combination with the portable electronic device.
45. The method according to claim 44, wherein the portable electronic device comprises a notebook computer, a laptop computer, a media player, a cellular telephone, a Personal Digital Assistant (PDA), a digital camera, a video recorder, or any combination thereof.
45. The device according to claim 44, wherein the portable electronic device comprises a notebook computer, a laptop computer, a media player, a cellular telephone, a Personal Digital Assistant (PDA), a digital camera, a video recorder, or any combination thereof.
46. The method according to claim 1, further for use with an electric sensor in the housing coupled to the processor, the method further comprising producing, by the electric sensor, an output signal that is responsive to a physical phenomenon.
46. The device according to claim 1, further comprising in the housing an electric sensor coupled to the processor and having an output responsive to a physical phenomenon.
47. The method according to claim 46, wherein the sensor is a light sensor, force sensor, or pressure sensor.
47. The device according to claim 46, wherein the sensor is a light sensor, force sensor, or pressure sensor.
48. The method according to claim 46, wherein the sensor is a light sensor that comprises one or more photocells.
48. The device according to claim 46, wherein the sensor is a light sensor that comprises one or more photocells.
49. The method according to claim 46, wherein a state of the signaling component or a state of the first device is in response to the sensor output signal.
49. The device according to claim 46, wherein the signaling component or the device state is in response to the sensor output signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683